DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
The last line recites “relative to the core removing hole is disposed”. The recitation “is disposed” in this context appears to have been included in error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amagi (US20160368356 hereinafter “Amagi”) in view of Yamaoka (US20040163321 hereinafter “Yamaoka”) in further view of Sobue (US20170274750 hereinafter “Sobue”).

	With regard to claim 1, Amagi teaches
A vehicle door sealing member configured to be attached to a door and to seal a gap between the door and a door opening in a side portion of a vehicle body of a vehicle, the door being configured to cover and uncover the door opening, the vehicle door sealing member comprising: 
	a vertical side sealing portion (21) including 
	an attachment plate (51) extending in a top-bottom direction along a vertical side of a window frame (see figure 2) of the door (13) and attached to the vertical side (see figure 3); and 
	a peripheral wall (53) integrally formed on the attachment plate (51) and extending in the top-bottom direction along the vertical side of the window frame (see figure 2), wherein
	an upper portion of the vertical side sealing portion (21) has a water inlet (63) communicating with a hollow portion (45), the hollow portion (45) being defined by the attachment plate (51) and the peripheral wall (53),   
	the enlarged portion (47) of the vertical side sealing member (21) has a core removing hole (71) that is open at a cabin outer side (see figure 6) relative to the attachment plate (51), the core removing hole (71) being used for removing a core used in molding, and 
	a guide portion (48) is disposed above the core removing hole (71) on an inner surface of the die-molded portion, the guide portion (48) being configured to guide water that has flowed from the water inlet (63) toward a cabin inner side (see figure 7) relative to the core removing hole (71).
	
	Amagi does not teach a drain port in connection with the hollow portion (45)

	However, Yamaoka in figure 7 teaches a drain port of a hollow seal portion (11) for disposing of water.
	When combined with Amagi, the drain port will be below the locking portion (26) at the lower portion (21b) of the vertical seal portion (21) shown in figure 2.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have a drain port apart of the hollow portion because this allows water that has been entered from the water inlet to travel through the hollow portion and release water from out the system preventing water from being trapped or entering the vehicle.

	Amagi does not teach a die-molded portion on a part of the vertical side sealing portion (21).

	However, Sobue teaches multiple sealing parts (112, 115) of a weatherstrip (10) being formed by die-molding (para [0005 and 0043]).
	When combined, Amagi’s seal portion (47) will be comprised of die-molding.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have a die-molded portion on a part of the vertical side sealing portion because die-molding is known in the art for bending and molding parts together traditionally used in weatherstrip seals. It is stated that the selection of a known material based on its suitability for its intended use, supports a prima facie obviousness determination as is recited in MPEP 2144.07.

	
	With regard to claim 2, Amagi teaches
	A guide portion (48) that has a plate shape (see figure 7) extending toward the cabin inner side (see figure 7).

	Amagi does not teach that the guide portion (48) is integrally molded with the cabin outer side portion on the inner surface of the die-molded portion. 
	
	However, Yamaoka in figure 7 teaches a guide portion (13) that is integrally molded with a cabin outer side portion on the inner surface of a molded portion (11).
	When combined, the guide portion (48) of Amagi will be integrally molded with a cabin outer side portion on the inner surface of the die-molded portion.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have the guide portion be integrally molded because this ensures there are less caps in between sections preventing leakage of water when traveled.
	

	With regard to claim 3, Amagi teaches
	the guide portion (48) also extends in a vehicle front-rear direction (from left to right, see figure 7), 
	a projection projecting upward (48, see figure 7) and extending in the vehicle front-rear direction is disposed on an end portion of the guide portion (48) at the cabin inner side (see figure 7), and 
	an end portion (end portion of 48 on right, see figure 7) of the projection at a vehicle rear side is separated (end portion of 48 on right is separated from inner surface of 47) from the inner surface of the die-molded portion (47).

	With regard to claim 4, Amagi teaches
A vehicle door sealing member configured to be attached to a door and to seal a gap between the door and a door opening in a side portion of a vehicle body of a vehicle, the door being configured to cover and uncover the door opening, the vehicle door sealing member comprising: 
	a vertical side sealing portion (21) including 
	an attachment plate (51) extending in a top-bottom direction along a vertical side of a window frame (see figure 2) of the door (13) and attached to the vertical side (see figure 3); and 
	a peripheral wall (53) integrally formed on the attachment plate (51) and extending in the top-bottom direction along the vertical side of the window frame (see figure 2), wherein 
	an upper portion of the vertical side sealing portion (21) has a water inlet (63) communicating with a hollow portion (45), 
	the hollow portion (45) being defined by the attachment plate (51) and the peripheral wal (53), 

	Amagi does not teach a drain port in connection with the hollow portion (45)
	However, Yamaoka in figure 7 teaches a drain port of a hollow seal portion (11) for disposing of water.

	When combined with Amagi, the drain port will be below the locking portion (26) at the lower portion (21b) of the vertical seal portion (21) shown in figure 2.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have a drain port apart of the hollow portion because this allows water that has been entered from the water inlet to travel through the hollow portion and release water from out the system preventing water from being trapped or entering the vehicle.


	Amagi does not teach a die-molded portion on a part of the vertical side sealing portion (21).

	However, Sobue teaches multiple sealing parts (112, 115) of a weatherstrip (10) being formed by die-molding (para [0005 and 0043]).

	When combined, Amagi’s seal portion (47) will be comprised of die-molding.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have a die-molded portion on a part of the vertical side sealing portion because die-molding is knwon in the art for bending and molding parts together traditionally used in weatherstrip seals. 
	the die-molded portion has a core removing hole (71) that is open at a cabin outer side (see figure 6) relative to the attachment plate (51), the core removing hole (71) being used for removing a core used in molding, and 
	a rib (48) extending from a position above the core removing hole (71) is disposed on an inner surface (65) of the die-molded portion, and is configured to guide water that has flowed from the water inlet (63) to a cabin inner side relative to the core removing hole is disposed.

	Amagi does not teach that the rib (48) extends to a position below an upper end of the core removing hole (71)
	
	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have the rib extend below the upper end of the core removing hole because this allows for water to be guided faster down the channel reducing overflow of water at the rib. It has also been held that rearranging the position or changing the size/proportion of a part capable of being resized or rearranged is unpatentable (see MPEP 2144.04 IV. A and MPEP 2144.04 V. D)

	With regard to claim 5, Amagi teaches
wherein an upper end of the rib (48) is located at a cabin outer side (see figure 7) inside the die-molded portion (47).

	With regard to claim 6, Amagi teaches
wherein the core removing hole (71) has a slit shape (71 has slit shape from top to bottom, see figure 6) elongated in a top-bottom direction, and 
	a portion of the rib (48) below an upper end of the core removing hole (71) extends in the top- bottom (48 extends from upward to downward) direction along the core removing hole (71) at a cabin inner side relative to the core removing hole (71).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amagi in view of Yamaoka in view of Sobue in further view of Kajita (US20210300166 hereinafter “Kajita”)

	With regard to claim 7, Amagi teaches
wherein 
	the vehicle door sealing member (10) includes an upper side sealing portion (18) extending in a vehicle front-rear direction along an upper side of the window frame (see figure 1), 
	the vertical side sealing portion (21) is attached to a vehicle rear end portion of the upper side sealing portion (18), 

	Amagi does not teach that the vertical side sealing portion (21) is integrally molded with a vehicle rear end portion of the upper side sealing portion (18)
	
	However, Yamaoka in figure 6-7 teaches a upper side sealing portion (16 bottom left, see figure 6) that is integrally molded (molded together through molded part 11) with a vehicle rear end portion of a upper side sealing portion (16 top right, see figure 6)
	When combined, the vertical side sealing portion (21) of Amagi will be integrally molded with the rear end portion of the upper side sealing portion (18)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have the vertical side sealing portion be integrally molded to the upper side sealing portion because this ensures there are less caps in between sections preventing leakage of water when traveled and reduces the chance of the vertical side sealing portion from being misaligned or detached from its intended position.

	Amagi is silent to the upper side sealing portion (18) having an outer and inner sealing lip where the inner sealing lip is disposed away from the outer sealing lip toward a cabin inner side.

	 However, Kajita teaches in figure 9 an upper side sealing portion (200) with an outer (260) and inner sealing lip (250) disposed away from the outer sealing lip (260) toward a cabin inner side (bottom left side in figure 9). When combined with Amagi, the upper and inner sealing lips form a water guide groove that allows water entered from the gap to be distributed toward the vehicle rear side and into the water inlet (63) of Amagi.

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Amagi, to have an outer and inner sealing lip on the upper side sealing portion because upper and inner sealing lips were known in the art to seal portions inner and outer portions of the door panel proving a tighter seal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637